Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2640   Page 1 of 40




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  CHARLES FRALEY,                                4:16-CV-14465-TGB

                   Plaintiff,              ORDER DENYING IN PART
                                            AND GRANTING IN PART
                                           PLAINTIFF’S MOTION FOR
        vs.                               LEAVE TO FILE PLAINTIFF’S
                                                AMENDED AND
  GENERAL MOTORS, LLC,                         SUPPLEMENTAL
                                                 COMPLAINT
                   Defendant.




       Before the Court is Plaintiff’s Motion for Leave to File Amended

 and Supplemental Complaint. ECF No. 29. For the reasons stated herein,

 the motion is DENIED IN PART and GRANTED IN PART. Further,

 the Court will direct Defendant General Motors, LLC to supplement the
 Administrative Record with those documents to which the parties have

 stipulated.

                                I. Background

       Plaintiff Charles Fraley was an engineer employed by Defendant

 General Motors, LLC (“GM”) until he developed a disability which

 prevented him from working. Plaintiff’s Original Complaint, ECF No. 1,

 PageID.2–3. Plaintiff applied for, and was granted, Social Security

 Disability Insurance benefits (“SSDI”), and Defendant also granted

                                      1
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2641   Page 2 of 40




 Plaintiff “Sickness and Accident Benefits,” (“S&A”) along with “Extended

 Disability Benefits,” (“EDB”). ECF No. 1, PageID.3. But Defendant did

 not approve other benefits to which Plaintiff believed he was entitled,

 and so Plaintiff filed this lawsuit under the Employee Retirement Income

 Security Act ("ERISA"), 29 U.S.C. § 1001 et seq., asserting claims for (1)

 Life Insurance; (2) Health Care Coverage; (3) Continuation of health

 insurance coverage under COBRA (“Consolidated Omnibus Budget

 Reconciliation Act”); and (4) Request for Documents.           ECF No. 1,

 PageID.3-11. Defendants filed an Answer with affirmative defenses on

 January 27, 2017. ECF No. 4.

       On May 31, 2017, Defendant filed the Administrative Record

 consisting of nearly 1,000 pages including plan documents and

 administrative records. ECF No. 6. On July 28, 2017, Plaintiff filed a
 “Motion for Remand to Supplement the Administrative Record,”

 contending that the record was incomplete, and seeking to remand to the

 administrator to supplement the administrative record. ECF No. 8. To

 adequately consider this motion, the Court suspended its standard

 scheduling order that applies to ERISA cases while it considered

 Plaintiff’s motion. ECF Nos. 10, & 11; Sept. 13, 2017 Text Only Order.

       After reviewing arguments from both parties (ECF Nos. 8 & 12),

 the Court denied Plaintiff’s request. ECF No. 13. In its Opinion and

 Order, this Court observed that Plaintiff never raised a claim of
 “administrator bias” or of “procedural deficiency.” ECF No. 13,
                                      2
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2642   Page 3 of 40




 PageID.1070–1071. The Court further noted that, per the Sixth Circuit,

 a complainant “cannot ‘simply on a hunch’ compel [Defendant] to produce

 documents that either do not exist or were not included in the

 administrative record in the ordinary course of [Defendant’s] business.”

 ECF No. 13, PageID.1070 (quoting Likas v. Life Ins. Co. of North

 America, 222 Fed. Appx. 481, 485 (6th Cir. 2007) (unpublished case)

 (internal citations omitted)). The Court found that Plaintiff had failed to

 present any evidence to suggest that the records they sought existed in

 this case or were improperly omitted. ECF No. 13, PageID.1072–1073.

 The Court held that it would be able to review this matter based solely

 on the existing administrative record. ECF No. 13, PageID.1072.

       During a telephonic conference held on January 17, 2018 with

 counsel for both sides, counsel for Plaintiff requested leave to withdraw
 as counsel. This motion was granted. ECF No. 14. On February 15, 2018,

 new counsel for Plaintiff filed notice of appearance, and took over

 litigation of this case. ECF No. 15.

       Subsequently, Plaintiff filed the instant Motion to Amend and

 Correct the Complaint, alleging that, while this case began as an ERISA

 action, there were grounds to support adding other claims and new

 defendants because the Administrative Record, Plaintiff alleged, was

 fraudulently redacted. ECF No. 29. In the amended complaint, Plaintiff

 seeks to:


                                        3
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2643   Page 4 of 40




        add Sedgwick Claims Management Services, Inc. (“Sedgwick”)

          and Fidelity & Guaranty Life Insurance Co., Inc. (“Fidelity”) as

          defendants;

        add 11 new claims

        add 20 “John and Jane Doe” defendants;

        request additional statutory relief under the new claims, a host

          of other sanctions, equitable relief, punitive damages, etc.; and

        reorganize and replead his original claims for health care

          coverage, COBRA violations, a failure to provide requested

          documents, and denial of life insurance benefits.

       On May 2, 2019, the Court held a hearing on Plaintiff’s motion to

 amend the complaint. At that hearing, Plaintiff indicated that he had in

 his possession numerous documents that should have been included in
 the Administrative Record (ECF No. 6) provided to the Court by the plan

 administrator but were not included; namely, “automated letters

 acknowledging Plaintiff’s calls made in the manner proscribed by the

 plan to get COBRA coverage.” ECF No 29, PageID.2443. Counsel for

 Defendant agreed to review the documents identified by Plaintiff and the

 Court ordered the parties to meet and confer over whether the

 Administrative Record could be supplemented to include additional

 materials. ECF No. 36. In September 2019, the parties filed

 supplemental briefs regarding the Administrative Record. ECF Nos. 43-


                                      4
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2644   Page 5 of 40




 44. The Court also held a telephonic conference with the parties

 regarding the supplemental briefs.

       In its brief, Defendant asserted that of the non-duplicative

 documents that Plaintiff sought to add to the Administrative Record,

 many are documents related to Plaintiff’s approved claims for Sick &

 Accident Benefits (“S&A”), Extended Disability Benefits (“EDB”), and

 Total and Permanent Disability benefits (“TPD”). ECF No. 43,

 PageID.2621. Defendant contends these documents relate to claims in

 Plaintiff’s proposed amended complaint (ECF No. 29-2) rather than

 claims in Plaintiff’s original complaint (ECF No. 1). As these documents

 were not before the claim administrator at the time of its final decision—

 because they did not involve denied benefits—Defendant contends they

 should not be added to the current Administrative Record. ECF No. 43,
 PageID.2621. Conversely, Plaintiff argues S&A, EDB, and TPD

 documents are relevant to determining Fraley’s eligibility for life

 insurance (Count I of Plaintiff’s original complaint) because the

 Summary Plan Description (“SPD”) provides that Basic Life Insurance

 will be continued at no cost to Plaintiff while he is totally disabled up to

 age 65. See Original Complaint, ECF No. 1, PageID.4-5.

       GM also identified four documents (dated March 21, 2016, March

 31, 2016, July 26, 2017, and January 31, 2018). ECF No. 43,

 PageID.2622. Because these documents were generated after the claim
 administrator rendered its decision, they could not have been considered
                                      5
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2645   Page 6 of 40




 by the claim administrator, and Defendant contends that therefore they

 should not be supplemented into the Administrative Record. Id. Finally,

 Defendant acknowledged a set of non-duplicative documents, consisting

 of 38 pages, that it agrees may be added to the record “in order to resolve

 this dispute regarding the Administrative Record.” Id.

       District courts, when asked to review a Plan Administrator’s denial

 of ERISA benefits, should conduct a review “based solely upon the

 administrative record.” Wilkins v. Baptist Healthcare Sys., Inc., 150 F.3d

 609, 619 (6th Cir. 1998). They generally should not consider “evidence

 not presented to the plan administrator.” Perry v. Simplicity Eng’g, 900

 F.2d 963, 966 (6th Cir. 1990). “The only exception to the . . . principle of

 not receiving new evidence at the district court level arises when

 consideration of that evidence is necessary to resolve an ERISA
 claimant’s procedural challenge to the administrator’s decision, such as

 an alleged lack of due process afforded by the administrator or alleged

 bias on its part.” Wilkins, 150 F.3d at 618.

       Fraley’s original complaint does not explicitly allege a lack of due

 process or administrator bias, but it does allege that GM repeatedly

 denied Plaintiff’s requests for documents related to his COBRA and other

 ERISA eligibility. ECF No. 1, PageID.9-10. This included “all

 communications” such as “electronic and paper correspondence,” “records

 of telephone calls made to and from GM Benefits & Services” and “all
 notations” made by GM representatives concerning these calls. Id.
                                      6
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2646   Page 7 of 40




 Allegations in Plaintiff’s proposed amended complaint with respect to

 Counts 1 – 4 expand on these allegations by contending that the Plan

 Administrator     failed   to   consider   these   communications       when

 determining whether Fraley should be extended the requested ERISA

 benefits and that GM failed to give him proper notice that he would not

 receive COBRA coverage. See ECF No. 29-2, PageID.2472. Plaintiff also

 alleges that GM’s Plan Administrator did not respond to his

 administrative appeal with respect to his request for COBRA coverage.

 Id. at PageID.2471. See Miller v. Metropolitan Life Ins. Co., 925 F.2d 979,

 986 (6th Cir. 1991) (“In reviewing a final decision, this court must

 consider what occurred during the administrative appeals process. The

 administrative scheme of ERISA requires a participant to exhaust his or

 her administrative remedies prior to commencing suit in federal court.”).
       The Court finds these allegations sufficient to support a procedural

 due process challenge to GM’s denial of ERISA, and that accordingly

 some supplementation of the Administrative Record may be permitted

 with respect to the 38 pages to which the parties have stipulated. See

 Jones v. Iron Workers Local 25 Pension Fund, 2014 WL 12775664, at *6

 (E.D. Mich. Aug. 15, 2014) (“The following have been found to violate due

 process [in ERISA cases]: the lack of information of factual basis used to

 support a denial of benefits; failure to state specific reasons for denial of

 claim; failure to notify claimant of appeal procedures; and, failure to
 provide a reasonable opportunity for a full and fair review of decision.”).
                                      7
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20        PageID.2647     Page 8 of 40




 The    Court    therefore     ORDERS          Defendant     to   supplement       the

 Administrative Record by filing the agreed-to 38 pages.1

       As for the remaining documents, the Court concludes that

 supplementation is not warranted. Plaintiff contends that these

 additional documents are relevant to the new claims alleged in his

 proposed amended complaint, specifically claims for interference with

 EDB benefits. But these claims, as explained further below, are not
 adequately pled and are therefore futile. Plaintiff also argues that

 additional documents relating to S&A, EDB, and TPD benefits are

 relevant to determining Fraley’s eligibility for life insurance (Count I of
 Plaintiff’s original complaint) because the SPD provides that Basic Life

 Insurance will be continued at no cost to Plaintiff while he is totally

 disabled up to age 65. ECF No. 44, PageID.2627 (referencing a “Plaintiff’s
 exhibit 7” that was attached to a previously stricken motion for summary

 judgment); see ECF No. 16-6. However, as explained above, ERISA claims

 are closely regulated; federal district courts may only consider items in

 the Administrative Record unless the plaintiff has asserted a procedural

 challenge to the administrator’s decision. See Perry v. Simplicity

 Engineering, a Div. of Lukens Gen. Indus., Inc., 900 F.2d 963, 966 (6th



 1Because Plaintiff is not requesting that GM turn over additional discovery to prove
 a due process violation, the Court need not engage in a full Wilkins analysis. Rather,
 Plaintiff merely seeks to supplement the Administrative Record with additional
 documents in his possession. See Jones v. Iron Workers Local 25 Pension Fund, No.
 14-10031, 2014 WL 12775664, at *4-5 (E.D. Mich. Aug. 15, 2014).
                                           8
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2648    Page 9 of 40




 Cir. 1990). With respect to these additional documents related to S&A,

 EDB, and TPD benefits, the Court concludes that Plaintiff has not

 adequately shown that they are relevant to his procedural challenge to

 the   Plan   Administrator’s    decision   and   therefore    will    not   be

 supplemented.

       Further, in the event that the Court might conclude on the merits

 of Plaintiff’s claims that he was improperly denied ERISA benefits and

 that the Plan Administrator’s decision suffered from a procedural defect

 or was factually incomplete, then the Court could remand to the Plan

 Administrator to allow consideration of any additional documents that

 were not part of the Administrative Record. See Shelby Cty. Health Care

 Corp. v. Majestic Star Casino, 581 F.3d 355, 373 (6th Cir. 2009). But

 where, as here, the Court is ruling on Plaintiff’s pending motion to amend
 his complaint—and not a motion for remand, or on the merits of

 Plaintiff’s ERISA claims that he was improperly denied benefits—the

 Court will not permit supplementation of the Administrative Record with

 respect to those additional documents. If it is later determined that the

 Plan Administrator erroneously denied benefits, the appropriate

 remedy—whether remand to the Plan Administrator to consider those

 documents, or an award of benefits—will be determined at that time. See

 Shelby Cty. Health Care Corp., 581 F.3d at 373-74.

       Consequently, for the reasons expressed above, the Court will
 permit supplementation of the Administrative Record as to those 38
                                      9
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20    PageID.2649   Page 10 of 40




  documents    to   which    the   parties   have      stipulated.    No   other

  supplementation will be allowed at this time.

                            II. Standard of Review

       Federal Rule of Civil Procedure 15(a)(2) provides that a court may

  freely grant leave to amend a pleading when justice so requires, in order

  to ensure that a case is tried on its merits “rather than [on] the

  technicalities of the pleadings.” Moore v. City of Paducah, 790 F.2d 557,

  559 (6th Cir. 1986). “In deciding whether to grant a motion to amend,

  courts should consider undue delay in filing, lack of notice to the opposing

  party, and futility of amendment.” Brumbalough v. Camelot Care Ctrs.,

  Inc., 427 F.3d 996, 1001 (6th Cir. 2005). Here, Defendant GM opposes

  Plaintiff’s motion to amend as futile. ECF No. 31, PageID.2525. An

  amendment is futile if it would be subject to dismissal upon a motion to
  dismiss. See Head v. Jellico Hous. Auth., 870 F.2d 1117, 1124 (6th Cir.

  1989).

       When deciding a motion to dismiss under Rule 12(b)(6), the Court

  must “construe the complaint in the light most favorable to the plaintiff

  and accept all allegations as true.” Keys v. Humana Inc., 684 F.3d 605,

  608 (6th Cir. 2012). “To survive a motion to dismiss, a complaint must

  contain sufficient factual matter, accepted as true, to state a claim to

  relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009). A plausible claim need not contain “detailed factual allegations,”
  but it must contain more than “labels and conclusions” or “a formulaic
                                      10
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20    PageID.2650   Page 11 of 40




  recitation of the elements of a cause of action[.]” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007). A court “may consider the Complaint

  and any exhibits attached thereto, public records, items appearing in the

  record of the case and exhibits attached to defendant’s motion to dismiss

  so long as they are referred to in the Complaint and are central to the

  claims contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n., 528

  F.3d 426, 430 (6th Cir. 2008) (emphasis added).

       A plaintiff may also move to supplement her complaint pursuant to

  Fed. R. Civ. P. 15(d): “On a motion and reasonable notice, the court may,

  on just terms, permit a party to serve a supplemental pleading setting

  out any transaction, occurrence, or event that happened after the date of

  the pleading to be supplemented.” “Therefore, a motion to supplement,

  as opposed to one to amend, seeks to add allegations pertaining to events
  arising after the original complaint was filed.” Mitchell v. Clayton, 2014

  WL 186026, at *1 (E.D. Mich. Jan. 16, 2014) (citing Murphy v. Genier,

  2009 WL 1044832, at *19 (E.D. Mich. Apr. 20, 2009)). “Moreover, like

  amendment of pleadings under Rule 15(a), supplementation of original

  pleadings is to be liberally permitted ‘when justice so requires.’” Bromley

  v. Michigan Educ. Ass’n-NEA, 178 F.R.D. 148, 153-54 (E.D. Mich. 1998)

  (quoting Fed. R. Civ. P. 15(a)).

                                     III. Analysis

       Plaintiff’s   primary     assertion     is    that   amendment       and
  supplementation of his complaint is necessary because once the
                                         11
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20        PageID.2651    Page 12 of 40




  Administrative Record became available for review, “it became apparent

  that additional violations could be proved.” ECF No. 29, PageID.2442.

  Plaintiff claims that a review of his “Exhibit A6” reveals that the

  Administrative Record does not include Fraley’s “underlying employee

  claim file.” Because Plaintiff believes he was denied a proper and

  comprehensive review as required by ERISA, he should be entitled to

  bring additional claims. Additionally, Plaintiff argues his due process

  concerns cannot be addressed within the context of the underlying ERISA

  claims because they entail different remedies and different equitable

  relief. The Court will consider each in turn, beginning with the new

  claims Plaintiff seeks to add to the complaint and ending with those

  claims in Plaintiff’s original complaint that he seeks to supplement with

  additional allegations. The original complaint contained four Counts, so
  the first new claim is identified in the proposed Amended Complaint as

  “Count V.”

  A.    Proposed Count V: Failure to Pay Enhanced Variable Pay

        Count V of Plaintiff’s proposed amended complaint alleges that GM

  failed to pay him Enhanced Variable Pay (“EVP”) for 2013 while he was

  on disability leave and receiving S&A and EDB benefits. Under Section

  9 of the SPD (page 180),2 “GM makes contributions for . . . the Enhanced


  2 The Court may consider the contents of the SPD in deciding Plaintiff’s motion to
  amend the complaint because the proposed amended complaint extensively quotes
  the SPD and is therefore part of the pleadings. Teagardener v. Republic-Franklin Inc.
  Pension Plan, 909 F.2d 947, 949 (6th Cir. 1990).
                                           12
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2652   Page 13 of 40




  Variable Pay Plan after you become eligible and while you are in active

  service.” ECF No. 31-2, PageID.2547 (emphasis added). Plaintiff’s

  proposed amended complaint does not allege that Plaintiff was in “active

  service” in 2013. Instead, it alleges that Plaintiff was an “[a]ctive

  [e]mployee on [d]isability [l]eave for the entire year 2013.” ECF No. 29-2,

  PageID.2482.

       While the SDP (Summary Plan Description) does not contain a

  specific definition for the term “active service,” it does define the phrase

  “actively at work” in the Plan’s glossary of terms. That definition is

  helpful in considering Plaintiff’s allegation that he was an “active

  employee on disability leave.” The SPD’s glossary defines “actively at

  work” as:
       whenever you are performing the regular duties of your
       assignment, as determined by the Company, on a scheduled
       work day at one of the Company’s places of business or at any
       other location to which the Company’s business may require
       you to travel. Assignment includes both your regular
       assignment as well as any given on a temporary basis. If you
       are on an approved vacation as determined by the Company,
       or excused with pay, you shall be considered “actively on
       work” while on such approved vacation. For purposes of initial
       eligibility for health care coverage, an employee on approved
       disability leave of absence will be deemed “actively at work.”
  ECF No. 31-3, PageID.2549.

       Plaintiff’s original complaint and proposed amended complaint

  plead and admit that Plaintiff’s “last day of active work was April 30,
  2012.” ECF No. 29-2, PageID.2460; ECF No. 1, PageID.2 (emphasis

                                      13
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2653   Page 14 of 40




  added). Defendant GM asserts that because Plaintiff pleads and admits

  that he was not actively working in 2013, he was not in “active service”

  in 2013 and therefore not entitled to EVP for 2013 under Section 9 of the

  SPD. See ECF No. 31-2, PageID.2547. Further, Section 4 of the SDP

  describes all of the benefit programs individuals are entitled to while on

  disability leave; because EVP is not included in that list of programs,

  Defendant contends that employees on disability leave are not entitled to

  EVP. See ECF No. 31-4, PageID.2560-62. Given all of these factors,

  Defendant argues amending the complaint to add Count V would be

  futile. ECF No. 31, PageID.2525-26.

       Again, Plaintiff’s proposed amended complaint does not allege that

  his “active employee on disability leave” status satisfies as “active

  service” under Section 9. But in his reply in support of his motion,
  Plaintiff rejects GM’s reliance on the “active at work” definition and

  contends that “active at work” is not the same as “active service” under

  Section 9 of the SPD. Plaintiff also attaches a new affidavit (authored by

  Fraley on November 12, 2018) stating that he “was periodically called by

  his supervisor while on approved leave and until his retirement was

  effective in February, 2014.” ECF No. 32, PageID.2584. He states that he

  “was told he remained an ‘active employee’ and on the headcount and

  budget of the department.” Id. The implication of these additional

  contentions is that, as an “Active Employee on Disability Leave” for the


                                      14
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2654   Page 15 of 40




  entire year of 2013, Plaintiff was in “active service” in 2013 and therefore

  entitled to EVP for that year.

       However, affidavits such as this may not be considered by the Court

  on a motion to dismiss unless they are “referred to in the Complaint and

  are central to the claims contained therein.” Bassett v. Nat’l Collegiate

  Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008) (citing Amini v. Oberlin

  Coll., 259 F.3d 493, 502 (6th Cir. 2001)). This affidavit does not satisfy

  those parameters because it addresses new facts not contained in the

  Proposed Amended Complaint. C.f., Song v. City of Elyria, Ohio, 985 F.2d

  840, 842 (6th Cir. 1993) (concluding that affidavits attached to plaintiff’s

  complaint were not outside the pleadings because “did nothing more than

  verify the complaint. They added nothing new, but, in effect reiterated

  the contents of the complaint itself[]”). Therefore, the Court will not
  consider this affidavit or the new allegations it makes.

       Further, as explained by Defendant, the SDP delineates precisely

  what benefits are available to an employee on disability through the S&A

  and EDB programs (which Plaintiff alleges he was on throughout 2013).

  See Section 4, ECF No. 31-4. While Section 4 explains that employees on

  disability may be entitled to a host of benefits and programs like S&A,

  EDB, SSDI, contributions to health care coverage, Basic Life Insurance,

  it does not list EVP as an entitled-to benefit or program.

       The Court recognizes that there may be some ambiguity between
  “active service” and “actively at work” for purposes of determining
                                      15
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20          PageID.2655    Page 16 of 40




  entitlement to EVP benefits under the Plan. But even accepting all

  allegations as true in Plaintiff’s proposed Count V, Plaintiff simply does

  not allege that he was in “active service” in 2013 as required under

  Section 9 of the SPD. Rather, he alleges on the one hand that his “last

  day of active work was April 30, 2012” but yet he was also an “active

  employee on disability leave” throughout 2013. Such allegations do not

  state a plausible claim for EVP benefits under the terms of the SPD. This

  is even more so where Section 4 of the SPD does not state that employees

  on disability leave are entitled to EVP benefits. Therefore, amending

  Plaintiff’s complaint to include proposed Count V would be futile.3

  B.    Proposed Count VI: False Appeals as violations of ERISA,
        the Rehabilitation Act, the Americans with Disabilities Act,
        and the Michigan Persons with Disabilities Civil Rights Act
        Proposed Count VI alleges that GM and unnamed administrators

  (presumed Doe defendants) “demonstrated a pattern of labeling standard

  communications as ‘an Appeal,’” and that this conduct violates a host of
  federal and state laws. ECF No. 29-2, PageID.2483-85. In doing so,

  Plaintiff recounts a handful of communications that he contends GM

  impermissibly labeled “appeals,” when they were simply “standard


  3Plaintiff’s proposed amended complaint also cites to Section 6 of the SPD (page 131),
  to support his argument that he is entitled to EVP for 2013. That section states: “[i]f
  severance occurs following the end of an EVP performance period but prior to the
  payment date, the employee is eligible to receive EVP payout consideration for the
  prior performance period.” But Plaintiff’s proposed amended complaint does not
  allege that he was “separated in a reduction in force” as is required under the terms
  of Section 6 of the SPD. Section 6 is therefore irrelevant.
                                            16
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2656   Page 17 of 40




  communication[s].” Id. Plaintiff contends these communications show

  that in March of 2014, he spoke with an employee of proposed defendant

  Fidelity, named “Hanna”, and inquired about why his health care status

  was listed as “inactive.” Id. He states that Hanna wanted to initiate an

  appeal for Plaintiff regarding the concern and Plaintiff informed her

  expressly not to do so. Id. Then, on November 13, 2015, GM sent a letter

  to Plaintiff referring to a communication from Plaintiff’s counsel as an

  “appeal of Plaintiff’s eligibility for health care coverage.” Plaintiff

  contends that this, and other communications, were not appeals from

  Plaintiff but merely “attempts to resolve issues through dialogue at the

  lowest possible level.” Id.

       Plaintiff’s complaint does not allege, in any way, how these actions

  amount to a violation of ERISA, the Rehabilitation Act, the Americans
  with Disabilities Act, or the Michigan Persons with Disabilities Civil

  Rights Act. The proposed amended complaint simply states that these

  actions violate this laundry list of statutes. See ECF No. 2484-85. While

  “assumed to be true,” a plaintiff’s allegations “must do more than create

  speculation or suspicion of a legally cognizable cause of action; they must

  show entitlement to relief.” LULAC v. Bredesen, 500 F.3d 523, 527 (6th

  Cir. 2007) (emphasis in original) (citing Twombly, 550 U.S. at 555). Thus,

  “[t]o state a valid claim, a complaint must contain either direct or

  inferential allegations respecting all the material elements to sustain
  recovery under some viable legal theory.” Id. Plaintiff has not shown,
                                      17
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20           PageID.2657    Page 18 of 40




  even accepting the allegations as true, that he would be entitled to relief

  under ERISA, the Rehabilitation Act, the Americans with Disabilities

  Act, or the Michigan Persons with Disabilities Civil Rights Act because

  Plaintiff   does    not    plead    how        mislabeling    Plaintiff’s   counsel’s

  communications as “appeals” meets any of the material elements of any

  of these causes of action. Amending Plaintiff’s complaint to add Count VI

  would therefore be futile.
  C.   Proposed Count VII: Interference with Entitled Disability
       Benefits
        In proposed Count VII, Plaintiff alleges that prohibited deductions

  were made to his Entitled Disability Benefit (“EDB”) payments and that

  this amounted to ERISA interference. ECF No. 29-2, PageID.2485-88. He
  claims the deductions were impermissible because the Plan does not

  permit deductions while Social Security Disability Insurance (“SSDI”)

  and Total and Permanent Disability (“TPD”) retirement applications are
  processing.4

        ERISA prohibits “any person to discharge, fine, suspend, expel,

  discipline, or discriminate against any participant or beneficiary . . . for

  the purpose of interfering with the attainment of any right to which such

  participant may become entitled to under the plan[.]” Section 510 of

  ERISA, 29 U.S.C.§ 1140. “Congress enacted section 510 primarily to

  4 Plaintiff refers to “the Plan document referenced above in § B (1)” but no § B (1)
  exists in the document. And many of Plaintiff’s other allegations in this Count are
  disjointed and difficult to follow. For example, Plaintiff references a July 14, 2014
  letter from GM as responding to a May 27, 2018 Appeal of Decisions.
                                            18
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2658   Page 19 of 40




  prevent ‘unscrupulous employers from discharging or harassing their

  employees in order to keep them from obtaining vested pension benefits.’”

  Dewitt v. Penn-Del Directory Corp., 106 F.3d 514, 522 (3d Cir. 1997). The

  elements of a § 510 claim consequently require the plaintiff to

  demonstrate that “(1) he was engaged in an activity that ERISA protects;

  (2) he suffered an adverse employment action; and (3) a causal link exists

  between his protected activity and the employer’s adverse action.”

  Williams v. Graphic Packaging Int’l, Inc., 790 Fed.Appx. 745, 754-55 (6th

  Cir. 2019) (quoting Hamilton v. Starcom Mediavest Grp., Inc., 522 F.3d

  623, 628 (6th Cir. 2008)). “The Sixth Circuit has recognized two different

  kinds of claims under Section 1140 [ERISA § 510]: ‘(1) a retaliation claim

  where adverse action is taken because a participant availed [him]self of

  an ERISA right; and (2) an interference claim where an adverse action is
  taken as interference with the attainment of a right under ERISA.’” Id.

  at 755 (quoting Hamilton, 522 F.3d at 627-28). Therefore, to make out a

  § 510 claim, a plaintiff must allege some kind of adverse employment

  action. See Spangler v. East Kentucky Power Coop., Inc., 790 Fed.Appx.

  719, 721 (6th Cir. 2019) (affirming district court’s motion to dismiss §

  1140 claim where plaintiff failed to plead facts that plausibly alleged that

  defendant discharged her for the purpose of interfering with her rights

  to her husband’s benefits); Schewitzer v. Teamster Local 100, 413 F.3d

  533, 537 (6th Cir. 2005).


                                      19
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2659   Page 20 of 40




        Here, the allegations in proposed Count VII do not allege any

  adverse employment action. See ECF No. 29-3, PageID.2485-88. In his

  reply in support of his motion to amend, Plaintiff asserts that “[t]hirty

  nine (39) ERISA Interference adverse employment actions are contained

  throughout the [proposed] Amended Complaint.” ECF No. 32,

  PageID.2578 (citing Lawson v. Avis Budget Car Rental, LLC, 2016 WL

  3919653 (S.D.N.Y. July 12, 2016); Imperato v. Otsego Cty. Sheriff’s Dep’t.,

  2016 WL 1466545 (N.D.N.Y. Apr. 14, 2016)). But Plaintiff makes no effort

  to identify with specificity the supposed adverse employment actions

  “contained throughout” the 52-page proposed amended complaint, and

  they are not alleged under Count VII. “[M]erely asserting that [he has]

  alleged sufficient facts without telling [the Court] what those facts are

  amount to mentioning an argument ‘in the most skeletal way . . . leaving
  the court to put flesh on its bones.” Agema v. City of Allegan, 826 F.3d

  326, 332-33 (6th Cir. 2016) (quoting McPherson v. Kelsey, 125 F.3d 989,

  996 (6th Cir. 1997)). This the Court will not do. Without reference to

  supporting facts, Plaintiff’s argument “becomes a conclusory statement

  insufficient to state a plausible claim.” Id. Accordingly, this claim is

  futile.

  D. Proposed Count VIII: Failure to Accommodate under the ADA

        Proposed Count VIII alleges that GM violated the Americans with

  Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. and 29 C.F.R. §
  1630.2(o), when Plaintiff’s counsel requested to represent Plaintiff for all
                                      20
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2660   Page 21 of 40




  communications with the GM Benefits & Services Center in a January

  27, 2014 letter and GM refused. ECF No. 29-2, PageID.2488. Plaintiff

  alleges counsel attempted to follow up with GM management and GM did

  not respond and asserts that this amounts to a failure to accommodate

  under the ADA. Id.

       Under an ADA failure to accommodate claim, a plaintiff must show

  that: “(1) he is disabled within the meaning of the ADA; (2) he is

  otherwise qualified for the position, with or without reasonable

  accommodation; (3) his employer was aware of his disability; (4) an

  accommodation was requested; and (5) the employer failed to provide the

  necessary accommodation.” Moore v. Hexacomb Corp., 670 F. Supp. 2d

  621, 626 (W.D. Mich. 2009).

       Permitting Plaintiff to amend his complaint to add this count would
  be futile because it is barred for failure to exhaust administrative

  remedies. Defendant GM raises this failure to exhaust in its response to

  Plaintiff’s motion to amend. ECF No. 31, PageID.2532-33. “An employee

  may not file suit under the ADA if he or she does not possess a right-to-

  sue letter from the [Equal Employment Opportunity Commission] EEOC

  because he or she has not exhausted his or her remedies.” Parry v.

  Mohawk Motors of Michigan, Inc., 236 F.3d 299, 309 (6th Cir. 2000).

  Plaintiff’s proposed amended complaint makes no mention of the EEOC,

  nor does it allege an attempt to exhaust administrative remedies in this
  manner by obtaining a right-to-sue letter. On reply in support of his
                                      21
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2661   Page 22 of 40




  motion, Plaintiff asserts that Defendant’s claims of exhaustion are

  improperly raised and must be saved for a motion for summary judgment.

  ECF No. 32, PageID.2576. But that is not so. Failing to timely file a

  charge of discrimination with the EEOC is a proper ground for dismissal

  pursuant to FRCP 12(b)(6). See Campau v. Orchard Hills Psychiatric

  Center, 946 F. Supp. 507, 509 (E.D. Mich. 1996).

       Plaintiff also argues that his failure to file a complaint with the

  EEOC should be equitably tolled because he did not have enough

  information to support filing a discrimination claim. “Equitable tolling

  ‘permits a plaintiff to avoid the bar of the statute of limitation if despite

  all due diligence he is unable to obtain vital information bearing on the

  existence of his claim.’” Campau, 946 F. Supp. at 511 (quoting Cada v.

  Baxter Healthcare Corp., 920 F.2d 446, 451 (7th Cir. 1990) (Posner, J.),
  cert. denied, 501 U.S. 1261 (1991)). “Equitable tolling is inappropriate

  where a plaintiff has either actual or constructive notice of his rights.”

  Id. (citing Jackson v. Richards Medical Co., 961 F.2d 575 (6th Cir. 1992)).

       Here, the alleged facts do not support tolling because, according to

  the allegations in Plaintiff’s proposed amended complaint, Plaintiff was

  aware of GM’s alleged refusal to correspond with Plaintiff’s counsel as

  soon as it occurred in 2014. Campau, 946 F. Supp. at 512-13 (“Judge

  Posner concluded, and at least one district court in the Eastern District

  of Michigan has agreed, that ‘a plaintiff who invokes equitable tolling to
  suspend the statute of limitation must bring suit within a reasonable
                                       22
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20    PageID.2662   Page 23 of 40




  time after he has obtained the necessary information.’”). And even still,

  Plaintiff has given no indication to the Court, via his proposed amended

  pleadings or otherwise, that he attempted to file an EEOC charge as soon

  as he learned of the necessary information. Id. at 509 (granting

  defendant’s motion to dismiss plaintiff’s ADA claim where Plaintiff

  waited seven months after any possible equitable tolling period to bring

  charges with the EEOC). Therefore, amending Plaintiff’s complaint to

  add Count VIII would be futile.
  E.   Proposed Count IX: ERISA               Interference       “Systematic
       Discrimination”
        Count IX appears to be an assertion of an additional ERISA

  violation, as it is titled “ERISA 510 Systematic Discrimination – COBRA
  – Medical Reports as Harassment – Plan Prohibited EDB Deductions –

  False Appeals.” ECF No. 29-2, PageID.2488-89. The count alleges that

  the   “sum    total”   of   Defendant’s   “actions”     demonstrates     that

  discriminatory conduct was “allowed and supported” by Defendant and

  resulted in conduct that “block[ed], hinder[ed,] and interfere[d] with

  Plaintiff accessing his statutory right to entitled benefits.” Id. Plaintiff

  appears to contend that each of these individual, unidentified “acts” of

  interference are individually actionable and merit a separate remedy. Id.

  As pled, this claim must fail. Plaintiff does not specify what individual

  “acts” of interference are individually actionable and the claim is largely

  incomprehensible. This count alleges no facts that could support an


                                      23
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2663   Page 24 of 40




  ERISA § 510 claim, and as stated above, the Court will not attempt to

  discern those arguments where Plaintiff has not. Agema, 826 F.3d at 332-

  33 (“[M]erely asserting that [he has] alleged sufficient facts without

  telling [the Court] what those facts are amount to mentioning an

  argument ‘in the most skeletal way . . . leaving the court to put flesh on

  its bones.”)

  F.    Proposed Count X: Breach of Fiduciary Duty

        In proposed Count X, Plaintiff alleges that Defendant’s COBRA and

  ERISA violations amount to a “Hydra of breach of fiduciary obligations.”

  ECF No. 29-2, PageID.2489-90. Plaintiff also claims that under 29 C.F.R.

  § 2520.104-1 and 29 C.F.R. 101.1(k), Defendant had a nondelegable

  fiduciary duty to maintain and share the administrative record with

  Plaintiff. Plaintiff alleges that GM failed to provide him with the full
  claim file and therefore, under ERISA § 502(a)(3), he should be entitled

  “to obtain other appropriate equitable relief” to redress ERISA violations.

  ECF No. 29-2, PageID.2490-91.

        This claim is futile. Plaintiff’s claim that GM has a nondelegable

  fiduciary duty to share the complete administrative record appears to be

  a repackaging of Count IV of Plaintiff’s original complaint (“Request for

  Documents”) and Count III of Plaintiff’s proposed amended complaint

  (“Request for Documents”).       It asserts that Defendant(s) had an

  affirmative and fiduciary duty to provide requested claim and plan
  documents under 29 U.S.C. § 1024(b)(4), 29 C.F.R. § 2560.503-1(h), and
                                      24
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2664   Page 25 of 40




  29 C.F.R. §§ 2560.503-1(m)(8)(i) and (ii). ECF No. 1, PageID.9-10; ECF

  No. 29-2, PageID.2477-2479. While Plaintiff seeks to assert this claim

  under § 502(a)(3), courts have warned that this “catch-all” provision

  should not be used where a plaintiff may seek relief under another

  provision of ERISA. Wilkins v. Baptist Healthcare Sys., Inc., 150 F.3d

  609, 615 (6th Cir. 1998) (“The Supreme Court clearly limited the

  applicability of § 1132(a)(3) to beneficiaries who may not avail themselves

  of § 1132’s other remedies.”). Thus, an ERISA claimant cannot “simply

  characterize a denial of benefits as a breach of fiduciary duty[.]” Id. at

  616.

         Here, ERISA already allows a statutory penalty of up to $110 per

  day for failure to provide requested documents. 29 U.S.C. § 1132(c)(1); 29

  C.F.R. § 2575.502c-1. And both Count IV of Plaintiff’s original complaint
  and Count III of Plaintiff’s proposed amended complaint already request

  equitable relief—ordering GM to produce the claim and plan documents.

  Plaintiff contends he should be able to seek other unspecified equitable

  remedies under a § 502(a)(3) claim for the same conduct, relying on Cigna

  Corp. v. Amara, 563 U.S. 421 (2011). But in Cigna, the Supreme Court

  authorized equitable relief in the form of changing the terms of the plan

  explicitly because relief was not available under another ERISA

  provision—there, § 502(a)(1)(B). 563 U.S. at 438-39. Here, as explained,

  Plaintiff may already seek equitable relief in the form of access to the
  claim and plan documents pursuant to 29 U.S.C.§ 1024(b)(4). In other
                                      25
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2665   Page 26 of 40




  words, § 502(a)(1)(B) empowers a plaintiff to “enforce his rights under the

  terms of the plan” by seeking access to plan and claim files to which he is

  entitled to under the plan. And here, as Plaintiff alleges in Count III of

  his original complaint, he is entitled to the requested plan and claim

  documents pursuant to directives in the SPD. Therefore, equitable relief

  under § 502(a)(3) is unnecessary where § 502(a)(1)(B) already provides

  the equitable relief Plaintiff seeks—access to his requested plan and

  claim documents.

        And to the extent Count X seeks some form of equitable relief other

  than access to the claim and plan documents, it is not apparent from the

  allegations in the claim and therefore is not properly pled. In sum,

  because the allegations and relief sought in Count X are already being

  sought in other claims, and the bare-bones allegations contained within
  Count X provide the Court with no indication that Plaintiff is doing

  anything other than seeking repackaged claims already alleged, Count X

  is futile.

  G. Proposed Count XI: EDB and Medical Report Harassment

        This count alleges that Proposed Defendant Sedgwick’s request for

  frequent Independent Medical Evaluations to maintain Plaintiff’s

  disability and EDB benefits amounted to harassment of Plaintiff and his

  physicians. ECF No. 29-2, PageID.2491-93. He alleges that Sedgwick’s

  consistent barrage of paperwork and requests for examinations by
  Plaintiff’s physician caused “an end” to Plaintiff’s long-term primary care
                                      26
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2666   Page 27 of 40




  relationship with his physician. Id. Plaintiff claims this has also caused

  him stress, frustration, depression, and additional Lupus “flare ups.” Id.

       However, this claim fails to allege a violation of any federal or state

  law, but simply claims that Sedgwick has engaged in some unspecified

  “harassment.” Id. Therefore, Count XI fails to state a claim upon which

  relief could be granted and it would be futile to amend Plaintiff’s

  complaint to add this count.
  H. Proposed Count XII: Civil Rights and Discrimination
       Harassment
       Count XII alleges that the “summary of actions” by Defendants

  demonstrates that they “ignored” their duties “under civil rights law”

  resulting in “harassment to continue to a level of ‘extreme severity.’” ECF
  No 29-2, PageID.2494. Not only does this count fail to allege the violation

  of any state or federal law, it is largely incomprehensible and therefore

  fails to state a claim upon which relief could be granted.
  I.   Proposed Count XIII: Violation of “Two State Laws”

       This count alleges that Defendant violated the Michigan Social

  Security Number Privacy Act (“MSSNP”), M.C.L. § 445.81 et seq., when
  it allegedly demanded that Plaintiff’s counsel supply his Social Security

  Number and home address before discussing the case with him. ECF No.

  29-2, PageID.2495-96. This count also alleges Defendant violated the

  Michigan Uniform Power of Attorney Act (“MUPOA”), M.C.L. § 700.5501




                                      27
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2667   Page 28 of 40




  et seq., when Defendant allegedly refused to accept Plaintiff’s counsel’s

  tenders of power of attorney. Id.

       Both of these claims fail as a matter of law. First, any harm alleged

  as to the MSSNP was to Plaintiff’s counsel, not Plaintiff. Therefore,

  Plaintiff lacks standing to assert this claim. Lyshe v. Levy, 854 F.3d 855,

  857 (6th Cir. 2017). Second, M.C.L. § 700.5501 does not create a private

  cause of action from which Plaintiff can assert a claim. Accordingly,

  adding Count Proposed XIII to Plaintiff’s complaint would be futile.

  J.   Proposed Count XIV: Violation of Michigan Tax Law

       Count XIV alleges that GM violated § 141.613 of the Uniform City

  Income Tax Ordinance (“UCITO”). But the UCITO does not create a

  private cause of action; it may only be enforced by the ordinance

  “administrator.” M.C.L. § 141.671(2). Plaintiff’s reply wholly ignores this
  argument made by Defendant. This claim fails as a matter of law.

       Count XIV also alleges that Defendant violated unspecified

  provisions of the “Michigan Tax Code” “by taking deductions that were

  prohibited by law and the GM Life and Disability Plan itself.” As

  discussed with other claims above, this “bare assertion” of liability fails

  to state a claim upon which relief could be granted. Agema, 826 F.3d at

  332-33.




                                      28
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2668   Page 29 of 40




  K.   Proposed Count XV: Fraud on the Court and Plaintiff and
       Spoliation
       Count XV of Plaintiff’s Proposed Amended Complaint alleges fraud

  on the Court and spoliation. While Plaintiff contends that fraud and

  spoliation are actionable torts here, ECF No. 32, PageID.2580 (citing

  Welsh v. United States, 844 F.2d 1239 (6th Cir. 1989)), this is not so.

       The Sixth Circuit has made clear that spoliation is a sanction, not

  a separate cause of action. See Adkins v. Wolever, 554 F.3d 650, 652 (6th

  Cir. 2009); Johnson v. Metropolitan Gov’t of Nashville and Davidson Cty.,

  502 Fed.Appx. 523, 532-32 (6th Cir. 2012). Further, fraud on the court is

  a claim appropriately brought in a Rule 60 motion. Carter v. Anderson,

  585 F.3d 1007, 1011 (6th Cir. 2009) (“A Rule 60(b)(6) motion is an
  appropriate vehicle to bring forward a claim for fraud on the court.”);

  Rodriguez v. Honigman Miller Schwartz & Cohn LLP, 465 Fed.Appx.

  504, 508 (6th Cir. 2012); In re M.T.G., Inc., 400 B.R. 558, 565-66 (E.D.

  Mich. 2009). The case on which Plaintiff relies, Welsh v. United States,

  844 F.2d 1239 (6th Cir. 1989), does not even address fraud on the court

  claims. Accordingly, it would be futile to amend plaintiff’s complaint to

  add this count.

  L.   Plaintiff’s Motion to Supplement of Counts I, II, III & IV

       i. Count I: Healthcare Coverage

       Count I in Plaintiff’s proposed amended complaint appears to be

  seeking to supplement Count II of Plaintiff’s original complaint. ECF No.


                                      29
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20          PageID.2669     Page 30 of 40




  29-2, PageID.2462-65; ECF No. 1, PageID.5-6. Many of the allegations in

  Count I of the proposed amended complaint track those in Count II of the

  original complaint. However, there are new allegations in the proposed

  amended complaint. The new claim include: (1) GM failed to notify

  Plaintiff that he would lose health care coverage if he retired, which he

  did on January 1, 2014, and that if there is any discrepancy between the

  Plan and the SPD5, the Plan “must be made to conform to the
  unambiguous promises that were made in the SPD; (2) that GM’s failure

  to provide health care coverage has resulted in “bodily injury and

  psychological and emotional distress,” and impaired Plaintiff’s ability to

  obtain necessary medical treatment (3) that GM, Fidelity and Sedgwick

  have been unjustly enriched. In part, these supplementations just

  provide additional context to Plaintiff’s Health Care Coverage claim but
  do not allege new conduct that occurred after Plaintiff filed his original

  complaint. “The purpose of a supplemental pleading is to set forth new

  facts that have occurred since the filing of the original pleading and that

  affect the controversy and relief sought. Its function is to bring the action

  ‘up to date.’” Weisbord v. Michigan State University, 495 F. Supp. 1347,

  1350-51 (W.D. Mich. 1980); see also Pullard v. Federal Bureau of Prisons,


  5 The Plan is the large internal document that sets out in detail a claimant’s benefits.
  The SPD is the shorter, more digestible document that is given to the claimant to
  summarize their rights under the Plan. When these two documents conflict with each
  other, there is a body of case law that the Court must apply in resolving the conflict.
  See CIGNA Corp. v. Amara, 563 U.S. 421 (2011); Board of Trustees v. Moore, 800 F.3d
  214, 219 (6th Cir. 2015).
                                            30
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2670   Page 31 of 40




  535 F. Supp. 2d 146, 149 (D.D.C. 2008) (construing proposed

  supplemental pleading as proposed amended pleading because the

  supplemental pleading itself did not allege facts pertaining to

  occurrences or events taking place after the date of the original

  complaint). Therefore, the Court will treat proposed Count I as a

  proposed amendment to Count II of the original complaint.

       Portions of this proposed amendment to Count II of the complaint

  must be denied as futile. First, to the extent Count I alleges an unjust

  enrichment claim, see ECF No. 29-2, PageID.2465 ¶36, this state law

  claim is precluded. Loffredo v. Daimler AG, 666 Fed.Appx. 370, 375 (6th

  Cir. 2016) (quoting 29 U.S.C. § 1144(a)). Moreover, to the extent these

  amendments seek additional damages such as “emotional distress,” those

  damages are unavailable in an ERISA claim. See 29 U.S.C. §
  1132(a)(1)(B); § 1132(g); Mass. Mut. Life Ins. Co v. Russell, 473 U.S. 134,

  144 (1985) (ERISA § 502(a)(1)(B) “says nothing about the recovery of

  extracontractual damages, or about the possible consequences of delay in

  the plan administrators’ processing of a disputed claim”). As for the

  remainder of the allegations in proposed amended Count I (those

  contending that GM failed to notify Plaintiff that he would lose health

  care coverage if he retired, which he did on January 1, 2014, and that if

  there is any discrepancy between the Plan and the SPD, the Plan “must

  be made to conform to the unambiguous promises that were made in the
  SPD”), these allegations go to Plaintiff’s procedural challenge to the
                                      31
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20          PageID.2671    Page 32 of 40




  administrator’s decision, and the Court will accept Plaintiff’s proposed

  amended Count I in so far as it realleges Count II of Plaintiff’s original

  complaint and makes these additional permissible allegations described

  above. See Wilkins, 150 F.3d at 618.

        ii. Count II: COBRA Violation

        Count II of Plaintiff’s proposed amended complaint appears to be a

  supplement to Count III of Plaintiff’s original complaint.6 This
  amendment adds two additional allegations.

        First, it alleges that “Plaintiff timely elected COBRA with phone

  and automated email confirmation from the General Motors LLC

  Administrator,” and adding a new citation to “ex A1, pp 1-8,” which

  Plaintiff claims was “redacted from the administrative file that

  Defendant filed with the court.” ECF No. 29-2, PageID.2466. However,
  the only “ex A1” in the record—which is attached to a prior stricken

  motion for summary judgment, not to Plaintiff’s motion for leave to

  amend his complaint—is a one-page document dated March 31, 2014 and

  acknowledges that Fidelity had received a “recent Health & Insurance

  service request” and has “resolved” said request. ECF No. 16-8,

  PageID.1358. It is unclear from the record whether “ex A1” is one of the
  38 documents with which GM has agreed to supplement to the



  6 Like Count I, Count II does not allege any facts occurring after Plaintiff’s original
  complaint was filed. As such, Plaintiff will treat this count as an amendment, rather
  than a supplement, to Plaintiff’s original complaint.
                                            32
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20          PageID.2672   Page 33 of 40




  Administrative Record. See ECF Nos. 43-44. But to the extent that it is

  not, a review of the Administrative Record already reveals evidence of

  these informal communications between GM, Fidelity, and Plaintiff’s

  counsel, as evidenced by email communications between Plaintiff’s

  former counsel and representatives of GM. See, e.g., ECF No. 6-6,

  PageID.983-84; PageID.1029-32. These email communications recount

  Plaintiff’s interactions with GM Benefits & Services Department

  employees over the phone about electing COBRA coverage.

           Second, it alleges that “Defendant”7 intentionally prevented

  Plaintiff from exercising his COBRA rights by “backdating Plaintiff’s

  retirement date and ignoring the date of the notice,” “removing it from

  the portion of their website he could access; and repeatedly purposely

  thwarted continuation of health care coverage.” ECF No. 29-2,
  PageID.2472.

           As with proposed Count I, some of Fraley’s proposed amendments

  contained in Count II (Count III in the original complaint) are futile. To
  the extent amended Count II alleges that the “foregoing” constitutes an

  intentional act of interference with Plaintiff’s protected right to COBRA

  continuing coverage under ERISA § 510, 29 U.S.C. § 1140. ECF No. 29-

  2, PageID.2470, this allegation falls short because Plaintiff has not

  alleged any adverse employment action to state a § 1140 claim. Spangler,

  790 Fed.Appx. at 721. Further, this Count makes allegations regarding

  7   It is unclear here whether Plaintiff means GM or Fidelity.
                                             33
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2673   Page 34 of 40




  “power of attorney,” and GM’s request of Plaintiff’s counsel’s social

  security number, which, as explained above, do not create private rights

  of action for Plaintiff. The same holds for Plaintiff’s arguments about

  fraud on the court, spoliation, and generalized harassment, which are

  addressed above.

       However, some of the allegations in proposed Count II expand on

  the reasons why Plaintiff believes he was denied COBRA benefits and

  alleges—albeit inadvertently—the presence of some procedural challenge

  to the Plan Administrator’s decision. It contends that the Administrative

  Record does not contain evidence of communications from Defendant to

  Plaintiff that Plaintiff had COBRA coverage and could receive certain

  treatments. ECF No. 29-2, PageID.2466. It also contends that Defendant

  made electing COBRA impossible by removing COBRA options from the
  portions of their website that Plaintiff could access. These allegations, in

  addition to those that appear to be copy and pasted from Count III of the

  original complaint, will survive as Plaintiff’s Count II.

       iii. Count III: Failure to Provide Requested Documents

       Proposed Count III attempts to supplement Count IV of Plaintiff’s

  original complaint, alleging that Defendant GM failed and refused to

  produce requested claim documents and plan documents after Plaintiff,

  by his attorney, made two written requests. ECF No. 29-2, PageID.2477-

  79. The only additional allegation in Proposed Count III not contained in
  the original complaint is the allegation that Defendant GM sent the
                                       34
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2674   Page 35 of 40




  administrative file to an inaccurate email for Plaintiff’s new counsel.

  Defendant GM contends that this count is substantively the same as the

  allegations in the original complaint. ECF No. 31, PageID.2540. The

  Court agrees, finding the proposed supplements have no practical

  purpose and are therefore futile. See Beal Corp. Liquidating Trust, 927

  F. Supp. 1350, 1374 (D. Colo. 1996).

       iv. Count IV: Denial of Benefits; Life Insurance

       This count realleges Count I in Plaintiff’s original complaint but

  makes additional allegations that appear to seek to transform this count

  into a breach of fiduciary duty claim. See ECF No. 29-2, PageID.2481 ¶

  88. Not only must this allegation of a breach of fiduciary duty be

  separated into its own claim, as explained above, § 502(a)(3) should not

  be used where a plaintiff may seek relief under another provision of
  ERISA. Wilkins v. Baptist Healthcare Sys., Inc., 150 F.3d 609, 615 (6th

  Cir. 1998). Here, Plaintiff is making a claim for life insurance benefits

  under ERISA § 502(a)(1), (as he did in Count I of his original complaint),

  so to allege in the same count that this also amounts to a breach of

  fiduciary duty does not make much sense to the Court. These allegations

  are futile and not well taken.

       However, this proposed count also alleges that the SPD and/or the

  Plan failed to clearly explain how Plaintiff should seek life insurance

  coverage and that there may have been some discrepancies in life
  insurance coverage between the Plan and the SPD. ECF No. 29-2,
                                      35
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20          PageID.2675    Page 36 of 40




  PageID.2481. It also alleges that GM did not respond to Plaintiff’s

  administrative appeal with respect to the Life and Disability Plan. Id. at

  PageID.2479. In addition to those claims that appear to be copy and

  pasted from Count I of Plaintiff’s original complaint, these allegations

  will be accepted as an amendment to Count I of Plaintiff’s original

  complaint because they are not futile.8

  M.    The addition of Sedgwick, Fidelity, and Does 1-20
        Plaintiff contends that Sedgwick and Fidelity are proper parties to

  the claim because they are the designated plan administrators of

  Plaintiff’s Life and Disability Benefits Program and Salaried Retirement

  Program Plans respectively. ECF No. 32, PageID.2579-80. This is

  incorrect. Plaintiff seeks benefits under three ERISA Plans: (1) the

  General Motors Salaried Retirement Program; (2) the General Motors

  Life and Disability Benefits Program; and (3) the General Motors

  Salaried Health Care Program. ECF No. 29-2, PageID.2458-59. The

  Administrative Record contains the Plans of each of these programs. A
  review of those plans shows that GM is the designated Plan

  Administrator. ECF No. 6-4, PageID.608 (Salaried Retirement Program);

  ECF No. 6-3, PageID.276 (Life and Disability Benefits Program); ECF

  No. 6-2, PageID.49 (Salaried Health Care Program). Therefore, GM, not

  Fidelity or Sedgwick, is the proper defendant for Plaintiff’s claims for


  8Defendant GM expressly states in its response that Counts I-IV of Plaintiff’s original
  complaint are not futile. See ECF No. 31, PageID.2541.
                                            36
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20       PageID.2676    Page 37 of 40




  benefits under ERISA. Riverview Health Institute LLC v. Med. Mutual of

  Ohio, 601 F.3d 505, 522-23 (6th Cir. 2010) (explaining that in a claim for

  benefits under ERISA, the only proper defendants are the Plan

  Administrator and the Plan itself).

        Further, Plaintiff has failed to identify how the alleged Does 1-20

  are fiduciaries for purposes of ERISA or otherwise liable under the

  surviving claims. Id.; ECF No. 29-2, PageID.2456, ¶ 5 (“Various

  anonymous persons purported to act on Plaintiff’s claims, and each of the

  Defendants has engaged in conduct prohibited by statute.”). Because

  Plaintiff has failed to provide a basis to add these unnamed parties to the

  case, his request is futile. Annabel v. Michigan Dep’t of Corr., No. 16-543,

  2018 WL 3455407, at *11 (W.D. Mich. July 18, 2018) (finding dismissal

  warranted where plaintiff failed to properly allege “the personal
  involvement of any Defendant”).

                                  IV. Conclusion

        For the reasons set forth above, Plaintiff’s Motion for Leave to File

  Plaintiff’s Amended and Supplemental Complaint is DENIED IN

  PART9 AND GRANTED IN PART. As explained in detail above, the

  Counts I-IV of the original complaint may be supplemented by as directed



  99 Many of the proposed amendments raised by Plaintiff here were completely
  frivolous, but required a significant amount of effort to unravel, comprehend, and
  analyze. No additional amendments may be made to this complaint, and Plaintiff’s
  counsel is admonished to take care to avoid mounting further frivolous legal claims
  or arguments.
                                          37
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2677   Page 38 of 40




  herein, but Counts V-XV of the Amended Complaint are futile and may

  not be added, nor may additional proposed defendants Sedgwick Claims

  Management Services, Inc., Fidelity & Guaranty Life Insurance Co., or

  any Does be added. In summary, and to aid the parties going forward,

  Plaintiff’s remaining claims that may proceed following this Order

  include:

      Count I: Life Insurance. This count may include the allegations set

       forth in Count I of Plaintiff’s Original Complaint, and the following

       allegations set forth in Count IV in Plaintiff’s Proposed Amended

       Complaint: that the SPD and/or the Plan failed to clearly explain

       how Plaintiff should seek life insurance coverage and that there

       may have been some discrepancies in life insurance coverage

       between the Plan and the SPD. It may also include the allegation
       that GM did not respond to Plaintiff’s administrative appeal with

       respect to the Life and Disability Plan.

      Count II: Health Care Coverage. This count may include the

       allegations set forth in Count II of Plaintiff’s Original Complaint,

       as well as the following allegations set forth in Count I of Plaintiff’s

       Proposed Amended Complaint: that GM failed to notify Plaintiff

       that he would lose health care coverage if he retired, which he did

       on January 1, 2014, and that if there is any discrepancy between

       the Plan and the SPD, the Plan must be made to conform to the
       unambiguous promises that were made in the SPD.
                                      38
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2678   Page 39 of 40




      Count III: COBRA. This count may include the allegations set forth

       in Count III of Plaintiff’s Original Complaint, as well as the

       following allegations set forth in Count II of Plaintiff’s Proposed

       Amended Complaint: that the Administrative Record does not

       contain evidence of communications from Defendant to Plaintiff

       that Plaintiff had COBRA coverage and could receive certain

       treatments. It will also contain the allegation that Defendant made

       electing COBRA impossible by removing COBRA options from the

       portions of their website that Plaintiff could access.

      Count IV: Request for Documents. This may include the allegations

       set forth in Count IV of Plaintiff’s Original Complaint. This count

       may not include any other additions or supplements from Plaintiff’s

       Proposed Amended Complaint.
  Plaintiff is ORDERED to file an Amended Complaint within 14 days

  that tracks this Court’s Order. The Court will strike any Amended

  Complaint that deviates from these directives or attempts to further

  amend or supplement the complaint.

       Finally, Defendant GM is ORDERED to supplement the

  Administrative Record within 14 days with the those documents the

  parties have stipulated to.



  IT IS SO ORDERED.


                                      39
Case 4:16-cv-14465-TGB-MKM ECF No. 46 filed 06/01/20   PageID.2679   Page 40 of 40




  DATED: June 1, 2020.


                                    BY THE COURT:


                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge




                                      40
